Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 11, 2018

                                    No. 04-17-00704-CV

                                 Russell J.G. AMSBERRY,
                                          Appellant

                                              v.

                                   Alejandra SALAZAR,
                                         Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-17196
                        Honorable Angelica Jimenez, Judge Presiding


                                       ORDER
      Appellant has filed a motion for extension of time to file his reply brief. Appellant’s
motion is GRANTED. Appellant’s reply brief is due July 30, 2018. NO FURTHER
EXTENSIONS WILL BE GRANTED.


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court